Citation Nr: 1201692	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  10-13 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a left knee disorder.  

4.  Entitlement to service connection for a right knee disorder.  

5.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine with radiculopathy in the arms.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from April 1994 to December 2000.  Her awards and decorations included the Parachutist Badge and British Army Parachute Wings.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the RO.  

In September 2011, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board finds that further development of the record is warranted with respect to the following issues:  Entitlement to service connection for a left knee disorder; entitlement to service connection for a right knee disorder; and entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine with radiculopathy.  Therefore, those issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in August 2004, the RO confirmed and continued its prior denial of entitlement to service connection for a left knee disorder.  

2.  Evidence associated with the record since the August 2004 RO decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disorder.  

3.  In an unappealed rating decision, dated in August 2004, the RO confirmed and continued its prior denial of entitlement to service connection for a right knee disorder.  

4.  Evidence associated with the record since the August 2004 RO decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder.  


CONCLUSIONS OF LAW

1.  The RO's August 2004 rating decision, which confirmed and continued a prior denial of entitlement to service connection for a left knee disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).
2.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The RO's August 2004 rating decision, which confirmed and continued a prior denial of entitlement to service connection for a right knee disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

4.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist her in the development of the issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for left and right knee disorders.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

A review of the record discloses that these are not the Veteran's first claims of entitlement to service connection for left and right knee disorders.  Those claims were initially denied by the RO in April 2001; and an application to reopen those claims was denied by the RO in August 2004.  The Veteran was notified of each of those decisions, as well as her appellate rights.  However, she did not file a notice of disagreement with which to initiate an appeal.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  
In October 2008, the Veteran filed an application to reopen her claims of entitlement to service connection for left and right knee disorders.  After reviewing the record, the Board finds no issue as to providing an appropriate application form or completeness of the application. 

In October and November 1998, VA notified the Veteran of the information and evidence necessary to substantiate and complete her claims, including the evidence to be provided by her and notice of the evidence VA would attempt to obtain.  VA informed her of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  38 U.S.C.A. § 5103(a).  VA also informed the Veteran of the bases for the prior denials and advised her of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition, VA notified the Veteran of the evidence necessary to support the underlying service connection claims.  

Following the notice to the Veteran, VA fulfilled its duty to assist her in obtaining identified and available evidence necessary to substantiate her claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support her claim.  38 U.S.C.A. § 5103.  

In this case, VA has obtained or ensured the presence of the following relevant evidence:  the Veteran's service treatment records; records reflecting the Veteran's post-service treatment at a military medical facility from April to September 2001; records reflecting the Veteran's treatment by VA from June 2004 through January 2011; reports of radiographic studies performed at the Moore Medical Center in October 2008; records reflecting the Veteran's May 2009 evaluation by D. E. B., M.D.; and the transcript of the Veteran's September 2011 video conference with the undersigned Veterans Law Judge. 

In August 2000, VA examined the Veteran to determine, in part, the nature and etiology of any left or right knee disorder found to be present.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented her medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, with respect to her request to reopen her claims of entitlement to service connection for bilateral knee disability, the Veteran has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support either of those claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to determine whether or not new and material evidence has been received to reopen claims of entitlement to service connection for left and/or right knee disorders.

Analysis

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In August 2004, when the RO last denied the Veteran's claims of service connection for left and right knee disorders, the relevant evidence consisted of the Veteran's service treatment records and the report of an August 2000 VA examination.  The evidence showed that during her September 2000 service separation examination, the Veteran complained of knee pain.  However, the evidence was negative for any findings of chronic, identifiable pathology in either knee during or after service.  Absent such evidence, the Veteran did not meet the criteria for service connection, and the claim was denied.  As noted above, those decisions became final.  

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the Veteran in the development of her claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's August 2004 decision includes records reflecting the Veteran's treatment at a military medical facility from April to August 2001; a May 2009 report from D. E. B., M.D. and records reflecting the Veteran's VA treatment from June 2004 through January 2011.  The records dated from April through August 2001 show that the Veteran was diagnosed with patello-femoral pain syndrome and bilateral patellar tendonitis.  

Dr. B. evaluated the Veteran, in part, to determine the nature and etiology of any knee disorder found to be present.  Following her examination, Dr. B. found that the Veteran had chondromalacia of the patellae.  He stated that he had reviewed all of the Veteran's military records and concluded that the Veteran's symptoms were related to injuries sustained during her duties as a paratrooper is service.  

The VA treatment records, such as those dated in September and October 2009 and June 2010, confirm the diagnosis of chondromalacia of the patellae.  

The foregoing evidence is new in the sense that it has not previously been before the VA.  It is also material in that it shows chronic, identifiable knee pathology several months after the Veteran's separation from service.  As such, the additional evidence tends to fill the deficits which existed at the time of the prior denial.  Moreover, when considered with evidence previously of record, such as the Veteran's complaints of knee pain during her service separation examination, the additional evidence raises a reasonable possibility of substantiating the claims of entitlement to service connection for left and right knee disorders.  Therefore, the Board finds the evidence new and material for the purpose of reopening the claim.  To that extent, the appeal is granted.


ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a left knee disorder is granted.  

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a right knee disorder is granted.  


REMAND

In light of the foregoing decision, the VA may proceed to evaluate the merits of the Veteran's claim of entitlement to service connection for left and right knee disorders.  Elkins.  However, it would be premature for the Board to do so prior to the RO, as such action could result in prejudice to the Veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92.

In evaluating the record, the Board notes that the Veteran has not been examined by VA since August 2000 to consider, specifically, the nature and etiology of any left and/or right knee disorder found to be present.  In light of the fact that more recent evidence suggests a possible nexus between service and the Veteran's current bilateral knee disorder, such an examination is warranted.  

Finally, the Veteran also seeks entitlement to a rating in excess of 20 percent for her service-connected cervical spine disorder, currently characterized as degenerative disc disease of the cervical spine with radiculopathy.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2011).  

The Veteran's degenerative disc disease of the cervical spine with radiculopathy in the arms is rated in one of two ways:  either on the basis of the total duration of incapacitating episodes or on the basis of the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In so doing, VA is to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2011).  

During her video conference, the Veteran raised contentions to the effect that separate ratings were warranted for her service-connected degenerative disc disease of the cervical spine and the associated radiculopathy in her arms.  To date, that issue has not been specifically addressed by the RO.  However, in view of the foregoing law and regulations and the Veteran's testimony, that issue is inextricably intertwined with the issue of entitlement to an increased rating for the Veteran's service-connected degenerative disc disease of the cervical spine.  As such, it must be adjudicated in order to properly rate the Veteran's cervical spine disorder.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In light of the foregoing discussion, the case is REMANDED for the following actions, prior to further consideration by the Board:

1.  Schedule the Veteran for an orthopedic examination to determine the nature and etiology of any knee disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a disorder(s) is found in either or both knees, the examiner must identify and explain the elements supporting each diagnosis. 

The examiner must also render an opinion, with complete rationale,  as to whether it is at least as likely as not (at least a 50/50 chance) that any current knee disorder was first manifested during service.  The examiner's considerations should include, but are not limited to, the Veteran's complaints of knee pain during her September 2000 service separation examination.  

In the event that the Veteran does not report for the aforementioned examination, a copy of the notice informing her of the date, time, and place of the examination must be associated with the claims folder.  It should also be indicated whether any notice that was sent was returned as undeliverable.

2.  When the actions requested in part 1 have been completed, undertake any other indicated development. Then readjudicate the issues of entitlement to service connection for left and right knee disorders.  Also readadjudicate the issue of entitlement to an increased rating for the Veteran's service-connected cervical disc disease with radiculopathy in the arms.  In so doing, rate any associated objective neurologic abnormalities, separately, under an appropriate diagnostic code.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


